Citation Nr: 1546817	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-22 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to November 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran and his spouse testified at a February 2015 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The Veteran's appeal was last remanded by the Board in April 2015 in order to obtain a VA opinion to determine the likelihood that his current lumbar spine disability was incurred in or caused by active duty service.  The requested opinion was provided in May 2015.  Accordingly, the Board finds that there has been substantial compliance with the directives of the April 2015 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47  (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Board acknowledges that its previous remand also addressed the issue of entitlement to service connection for a cervical spine disability.  However, in an August 2015 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for cervical strain.  As such, this issue has been granted in full and is no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The most probative competent and credible evidence does not relate the Veteran's lumbar spine disability to his service.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence dated in October 2011 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With respect to the duty to assist, the record on appeal includes the Veteran's service treatment records and post-service private and VA treatment records.  The Veteran was provided a VA examination in connection with the present claim in April 2014, and, because the opinion was found by the Board to be inadequate, the Veteran was provided with another VA examination in May 2015.  The May 2015 VA examination report reflects that appropriate steps were undertaken to determine the nature and etiology of the Veteran's claimed low back disability.  Unlike the April 2014 VA opinion, the May 2015 opinion was accompanied by adequate rationale and was consistent with the most probative evidence of record.  As such, the Board concludes that the May 2015 VA examination report is adequate for the purpose of adjudicating the Veteran's claim.  38 C.F.R. §§ 3.159(c)(4), 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In addition, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) in February 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's hearing, he was assisted by a representative from Disabled American Veterans, and both his representative and the VLJ asked the Veteran questions to ascertain the nature of his claimed disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claim, and the VLJ solicited information as to the possible existence of outstanding relevant evidence.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearings.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Veteran seeks entitlement to service connection for a lumbar spine disorder.  As mentioned above, the Board emphasizes that the Veteran is already service connected for cervical strain.  Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The record reflects diagnoses of chronic low back pain, degenerative joint disease, disc disease, spinal stenosis, and limited range of motion of the back, status post laminectomy and excision of herniated disk, L1-L2 fusion and laminectomy for spinal stenosis after compression factor, and lumbar laminectomy with lateral mass fusion surgery.  As such, element (1), a current disability, has been demonstrated.  

A review of the Veteran's service treatment records reveals a September 1951 record documenting a complaint of pain between the Veteran's  shoulder blades, which was diagnosed as a strained muscle or ligament.  In correspondence sent to his family in September 1951, the Veteran reported sustaining a back injury.  However, a October 1952 Report of Medical Examination indicated the Veteran's spine was "normal" upon separation from active service.  Nevertheless, the Board finds that element (2), in-service injury, has been demonstrated.  

Concerning element (3), evidence of a nexus between the Veteran's low back disability and an in-service disease or injury, the Board notes that most probative competent and credible evidence is unfavorable to the Veteran's claim.  

The Veteran originally filed a claim of entitlement to service connection for a "back injury" in November 1955, approximately three years following his separation from service, in which he alleged that he sustained a back injury in 1951 when he lifted a jackhammer.  In correspondence dated in November 1955, the Veteran's mother also contended that the Veteran injured his back during service when he was using a jackhammer.  In addition, a November 1955 treatment note by the Veteran's private chiropractor indicated that the Veteran had pain in the middle dorsal region of his back which had its onset during service and noted that X-rays revealed severe 

subluxation in the upper cervical region.  The report of a March 1956 VA examination diagnosed the Veteran as having limitation of motion of the lumbosacral spine and fibrositis; however, the examiner did not opine as to the probable etiology of these diagnoses.  November 1956 letters from the Veteran's private chiropractor opined that, as a result of trauma, the Veteran's condition at that time had the potential to be productive of discomfort in the arms and shoulders.  However, in an April 1956 rating decision, the RO denied service connection for a lumbar spine disability on the basis that the evidence did not show any treatment or injury in service to which a lumbar spine disability could be linked, as the documented in-service back complaints were higher up near the shoulder.  

In August 1971, the Veteran filed to reopen his claim of entitlement to service connection for a back condition.  A December 1971 letter from a private physician reported that the Veteran's back condition existed for many years and documented the Veteran's report of an in-service injury.  This private physician also noted the current presence of lumbar and cervical spine problems, characterizing the cervical spine as having sustained "a whiplash at fourth cervical."  However, in January 1972, the RO denied the Veteran's petition to reopen his claim on the basis that evidence of current disability did not show an onset in service.  

The Veteran again filed to reopen his claim of entitlement to service connection for a back condition in August 2011.  The Veteran was provided with a VA spine examination in April 2014 by a certified physician's assistant, at which time he was diagnosed as having spinal stenosis, spondylolisthesis, herniated nucleus pulposus, and cervical strain.  However, the VA physician's assistant opined that these disabilities were less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The physician's assistant explained her rationale for this conclusion was that, "The veteran has had previous denial of these claimed condition the claims have been appeal and that time the appeal declined, noting that chronic disability was not present in service."  The physician's assistant additionally noted that the Veteran's documented in-service ligament strain was considered to have been "an acute condition that resolved prior to [his] release, and in addition the new evidence reviewed did not substantiate the claim nor do they raise a reasonable possibility of substantiating the claim."  

In its May 2015 Remand, the Board found the April 2014 opinion of the VA physician's assistant to be inadequate for several reasons.  First, the April 2014 opinion improperly relied on the fact that the Veteran had previously been denied entitlement to service connection.  In addition, the Board indicated that the VA physician's assistant improperly cited the legal standard in support of her conclusion, emphasizing that it was the Board's duty to determine whether new and material evidence has been received to reopen a previously denied claim, while it was the VA examiner's duty to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current disabilities were incurred in or caused by his period of service.  Finally, the Board found that the April 2014 VA opinion was inadequate in that it neglected to consider the Veteran's statements concerning symptoms experienced in service and continuing after service.  Given the deficiencies in the April 2014 VA examination report, the Board remanded the claim for another medical opinion.

In correspondence dated in March 2015, a private physician's assistant who had treated the Veteran since 2002 opined that since the Veteran had been experiencing ongoing pain in the same area of his back since the 1950s, and that it was "quite possible" and "reasonable" to assume that the ongoing back pain could be the result of the documented 1951 injury in his service treatment records.

Pursuant to the Board's May 2015 Remand, the Veteran was provided with another VA spine examination in May 2015.  Following a thorough examination of the Veteran, the examiner opined that his lumbar disabilities were less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner explained that the preponderance of evidence did not support the finding that a lumbar spine injury or lumbar spine condition was incurred in or caused by an event or injury during service, including the documented September 1951 injury.  Following an extensive review of the record, the examiner could find no evidence of a lumbar spine condition that occurred in service.  Rather, the records in the time frame proximal to the Veteran's period of active duty service referred to the upper dorsal back and lower cervical spine (between the shoulder blades) instead of the lumbar spine.  Moreover, the examiner noted that the November 1956 private chiropractor's correspondence referred to symptomatology of the lower cervical spine and upper dorsal back (symptoms for which the Veteran is already service connected).  In addition, the VA examiner emphasized that the private physician's assistant who authored the March 2015 correspondence in support of the Veteran's claim conceded that she was not an expert in the matter, was not treating the Veteran prior to 2002, and did not review any of the medical records prior to 2002.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993). 

In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part: 

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..." 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The Board has reviewed the conflicting evidence of record and notes certain strengths and weaknesses with each of the opinions.  Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).  

As noted above, the Board already found the April 2014 VA opinion to be inadequate for a variety of reasons in its May 2015 Remand.  As such, the Board affords the April 2014 VA opinion little probative value.  

With respect to the March 2015 correspondence from the private physician's assistant which opined that since the Veteran had been experiencing ongoing pain in the same area of his back since the 1950s, that it was "quite possible" and "reasonable" to assume that the ongoing back pain could be the result of the documented 1951 injury in his service treatment records, the Board observes that the assistant admitted that she was "not an expert in this matter" and was not treating the Veteran prior to 2002.  Further, the assistant's opinion is couched of terms of possibility rather than probability, and the Court has firmly held that such opinions, that are speculative, general, or inconclusive in nature, do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was ""too general and inconclusive" to support an award of service connection).  Further, applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  38 C.F.R. § 3.102 (2014).

However, the Board finds that the May 2015 VA examination report is highly probative concerning the etiology of the Veteran's low back disability because it was rendered after a thorough review of the record, and is consistent with and cites to specific evidence in the record.  Bloom v. West, 13 Vet. App. 185, 187 (1999).

The Board acknowledges that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009).  However, the Veteran's lumbar spine disability is not a condition that can be causally-related to military service without medical expertise.  Davidson, 581 F.3d 1313; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  The Veteran has not been shown to have such requisite medical knowledge or expertise.  Thus, the Board concludes that, although the Veteran is competent to report symptoms, his statements as to the origin of his disability do not constitute competent evidence.

Further, there most probative competent and credible evidence does not show frequent and persistent symptoms of the Veteran's low back disability since service.  Rather, as described above, the Veteran persistently complained of symptomatology of the upper back, for which he is already service connected.  Thus, entitlement to service connection for a low back disability based on frequent and persistent symptoms must be denied.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2014). 

Based on the unfavorable nexus evidence, the probative weight of the evidence against a finding of frequent and persistent symptomatology, and the lack of evidence of a chronic disease within the initial post-service year, the criteria for service connection for a lumbar spine disability are not met, as the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a lumbar spine disability is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


